                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


PHILMAR DAIRY, LLC; ARCH DIAMOND, LLC;
MOONSTONE DAIRY, LLC; and HENDRIKA
DAIRY, LLC,

       Plaintiffs/Counter-Defendants,

v.                                                           No. 2:18-cv-00530-SMV-KRS

ARMSTRONG FARMS and RANDY
ARMSTRONG,

       Defendants/Counterclaimants.

        ORDER GRANTING UNOPPOSED MOTION TO WITHDRAW AS COUNSEL

       THIS MATTER comes before the Court on the Unopposed Motion to Withdraw as Counsel

(Doc. 132). The Court being fully advised and noting that Defendants consent to the withdrawal,

FINDS that the Motion is well-taken and should be granted.

       IT IS ORDERED that the Motion is granted and The Law Offices of Patrick C. Simek,

P.C., is hereby withdrawn as counsel of record for the Defendants in this matter.



                                             _________________________________________
                                             KEVIN R. SWEAZEA
                                             United States Magistrate Judge
